Case 17-06078-MM7         Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395   Pg. 1 of 7


   1
       Edward Jason Dennis
   2   (Pro hac vice application pending)
       jdennis@lynnllp.com
   3   Eliyahu Ness (State Bar No. 311054)
       eness@lynnllp.com
   4
       LYNN PINKER COX & HURST, LLP
   5   2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
   6   Telephone: (214) 981-3800
       Fax: (214)-981-3839
   7
       Attorneys for Corporate Recovery
   8   Associates, LLC and Richard Feferman

   9
                               UNITED STATES BANKRUPTCY COURT
  10
                               SOUTHERN DISTRICT OF CALIFORNIA
  11

  12   In Re:                                 CASE NO: 17-06078-MM7

  13

  14   CORE   SUPPLEMENT                      DECLARATION OF RICHARD
  15   TECHNOLOGY, INC.,                      FEFERMAN IN SUPPORT OF
                                              OPPOSITION BY FORMER CHAPTER 11
  16            Debtor.                       CHIEF RESTRUCTURING OFFICER
                                              RICHARD FEFERMAN TO CHAPTER 7
  17
                                              TRUSTEE RICHARD M KIPPERMAN’S
  18                                          MOTION TO DISGORGE
                                              COMPENSATION
  19
                                              DATE: May 7, 2020
  20
                                              TIME: 10:00 a.m.
  21                                          DEPT: 1, Room 218

  22                                          Honorable Margaret M. Mann
  23

  24

  25

  26

  27
  28



                                                      1
                   DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
Case 17-06078-MM7      Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395     Pg. 2 of 7


   1

   2

   3
             I, Richard Feferman, declare and state as follows:
   4

   5         1.     I am the founder and managing member of Corporate Recovery
   6   Associates, LLC (“CRA”), a financial advisory services firm with extensive experience
   7   and expertise in Chapter 11 proceedings. I began working with the Debtor, Core
   8   Supplement Technology, Inc. (the “Debtor”) in connection with its Chapter 11 case on
   9   December 26, 2017, reviewing business operations, financial reports, meeting with
  10   employees and analyzing business operations. On February 23, 2018, the Court issued
  11   its Order on Debtor’s 11 USC 363 and 105(a) Motion for Appointment of a Chief
  12   Reconstruction Officer the Court, approving the Debtor’s retention of me as its Chief
  13   Restructuring Officer (“CRO”) nunc pro tunc to December 26, 2017. The matters set
  14   forth herein are within my own personal knowledge, except as to those matters stated
  15   upon information and belief. If called upon as a witness, I could and would testify
  16   competently thereto.
  17         2.      The Debtor approached me in December 2017 to assist in the
  18   administration of its Chapter 11 bankruptcy. I am informed and believe that the Debtor
  19   approached other individuals and entities to serve a similar role prior to my
  20   appointment. The rates I proposed to charge the Debtor, which were ultimately
  21   incorporated into the final engagement agreement, were significantly lower than the
  22   rates I ordinarily charge for comparable engagements.
  23         3.     I agreed to take on the role of Chief Restructuring Officer subject to
  24   approval by the Court.        The final Agreement for the Engagement of a Chief
  25   Restructuring Officer (“Engagement Agreement”) was approved by the Court via the
  26   February 23, 2018 Court Modified Order on Debtor’s 11 USC 363 and 105(a) Motion
  27   for Appointment of a Chief Restructuring Officer (“CRO Engagement Order”). The
  28   Engagement Agreement was modified by my January 23, 2018 supplemental
       declaration. The Engagement Agreement and supplemental declaration are attached to
                                                     2
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
Case 17-06078-MM7      Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395     Pg. 3 of 7


   1
       the CRO Engagement Order as Exhibits 1 and 2, respectively. A true and correct copy
   2
       of the CRO Order is attached hereto as Exhibit A.
   3
             4.     The final Engagement Agreement, as supplemented and approved by the
   4
       Court, was product of extensive negotiation between me, the Debtor, the U.S. Trustee,
   5
       the Debtor’s secured creditors, and the Court.
   6
             5.     At the time I began consulting the Debtor in December 2017, the
   7
       accounting department was being run by Kathy Haycook, who I understood to have
   8
       been a former bookkeeper and had been placed in the role of Chief Financial Officer
   9
       after the company’s Chief Financial Officer departed the company. During my time
  10
       assisting the Debtor, Ms. Haycook’s health grew worse and she was absent from the
  11
       office a great deal of the time. Employees from the Debtor’s other departments tried
  12
       to pick up the slack but could not do so consistently or effectively. In short, the
  13
       accounting department was in a state of disarray.
  14
             6.     Important terms of the Engagement Agreement were the express rights I
  15
       was given to rely on the accuracy and validity of data I received from employees of the
  16
       Debtor and the understanding that I would be under no obligation to audit or update
  17
       that data. Because of the state of disarray the accounting department was in at the time,
  18
       I would not have accepted the engagement without these terms.
  19
             7.     During my time as CRO I worked diligently to find solutions to the
  20
       Debtor’s severe accounting defects. To that end, I sought to bring on Alan Myers, a
  21
       qualified accountant familiar with accounting systems. However, because of the state
  22
       of disarray in which he found the accounting system, it soon became clear that his limit
  23
       of 20 hours a month of work would be drastically insufficient. On February 16, 2018,
  24
       Mr. Myers sent me an email in which he described what he was finding. A true and
  25
       correct copy of that email is attached hereto as Exhibit B.
  26
             8.     In an effort to get more help organizing the accounting system, I conveyed
  27
       the issues regarding the Debtor’s accounting system to the Debtor’s secured creditor,
  28
       Bank of America, the Debtor’s Counsel, the Office of the United States Trustee

                                                     3
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
Case 17-06078-MM7      Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395     Pg. 4 of 7


   1
       (“UST”) and the Court. The UST suggested that the Former CRO bring in an additional
   2
       temporary employee (which would have been ineffective under the circumstances) and
   3
       Bank of America opposed the Former CRO spending any money whatsoever for any
   4
       qualified accounting employees
   5
             9.     As a result of the Debtor having a non-functioning accounting department,
   6
       it was difficult for me to get timely and accurate accounting information and, in turn,
   7
       impeded my ability to ensure that the all of the information the Court received in Court
   8
       filings was accurate and consistent across various kinds of accounting documents. The
   9
       Former CRO informed the Court of these issues on multiple occasions, including in
  10
       my March 1, 2018 Declaration in Support of Estimated Distribution Forecast, attached
  11
       to this declaration as Exhibit C.
  12
             10.    After I filed the March 1, 2018 declaration describing some of the issues
  13
       with Ms. Haycook, her situation degraded even further to the point that she was rarely
  14
       present and almost never helpful.
  15
             11.    Making the situation more difficult was the fact that the Debtor was
  16
       represented by inexperienced counsel, on whom I was forced to rely. Despite my
  17
       requests, Bank of America would not agree to allow me to use cash collateral to get a
  18
       lawyer qualified to advise me and the debtor. I suggested hiring the firm Gordon Rees,
  19
       which is known for doing good work and having reasonable fees, but my efforts were
  20
       rejected.
  21
             12.    Attached as Exhibit D hereto is a true and correct copy of my March 16,
  22
       2018 declaration filed in these proceedings, setting forth some of the events relating to
  23
       the sale of the Debtor’s assets to Simpson, among other things.
  24
             13.    In the latter part of February 2018, I learned from the Debtor that its
  25
       intellectual property (“IP”) had been compromised. After conferring with counsel, I
  26
       directed the Debtor to disclose that fact to representatives of Simpson.
  27
             14.    Upon learning of the IP breach, Simpson called off the deal entirely. I
  28
       personally engaged Simpson’s representatives in extensive negotiations, which

                                                     4
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
Case 17-06078-MM7      Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395     Pg. 5 of 7


   1
       ultimately brought Simpson back to the table, but at a drastically reduced offer price
   2
       of $800,000.00 (it had been at $1.6 million). I then continued to negotiate with
   3
       Simpson’s representatives, ultimately bringing the price up to $1.1 million.
   4
             15.     After the Court declined to approve the first Asset Purchase Agreement,
   5
       and Simpson had essentially given up on the deal, I met with Simpson’s representatives
   6
       on a weekend to coax them back to the negotiating table. After intense negotiations,
   7
       the I ultimately convinced Simpson’s representatives to agree to terms of an amended
   8
       APA that were highly favorable to the Debtor and that addressed the Court’s concerns
   9
       with the respect to the initial APA.
  10
             16.     Attached hereto as Exhibit E is a true and correct copy of the March 16,
  11
       2018 motion to approve the amended Asset Purchase Agreement with Simpson (the
  12
       “Amended APA”), which was filed with the Court as Docket No. 193 and contains a
  13
       copy of the Amended APA as Exhibit 1.
  14
             17.     In negotiating the Amended APA, I persuaded Simpson to agree to fulfill
  15
       the Debtor’s open customer orders while allowing the Debtor to keep the $380,000 in
  16
       customer deposits. This was extremely favorable to the Debtor and took significant
  17
       persuasion to get Simpson to accept what was effectively a 30% reduction in the sales
  18
       price on those open orders.
  19
             18.     The following components of the negotiation, among others, can be fairly
  20
       attributed to my negotiation efforts: (1) the increase in Simpson’s offer from
  21
       $800,000.00 to $1.1 million after the IP breach was disclosed, (2) the agreement by
  22
       Simpson to take on open customer orders while allowing the Debtor to keep customer
  23
       deposits in the amount of $380,000.00, and (3) the forgiveness of $74,000.00 in debt
  24
       that the Debtor owed Simpson at the time of the dale. More significantly, without my
  25
       involvement in the deal, Simpson would likely have walked away from the deal
  26
       altogether.
  27
             19.     In connection with getting the sale to Simpson negotiated and approved
  28
       by the Court, I contacted Mette Kurth, a personal friend at the law firm of Fox

                                                     5
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
Case 17-06078-MM7        Filed 04/06/20   Entered 04/06/20 17:19:03   Doc 395     Pg. 6 of 7


   1
       Rothschild, and convinced her to represent the Debtor in the transaction. I explained
   2
       to Ms. Kurth that she would not get a carve out from cash collateral from Bank of
   3
       America and thus there would be significant risk concerning her fees. She nonetheless
   4
       agreed to the representation, and ultimately was instrumental in ensuring that the
   5
       transaction was done in a lawful manner and ensuring that the Court was put in a
   6
       position to make the necessary findings to approve the transaction. The presence of
   7
       Ms. Kurth also helped convince Simpson to come back to the negotiating table after
   8
       the court declined to approve the first APA. Additionally, with Ms. Kurth’s assistance,
   9
       I was able to prepare my March 16, 2018 declaration that clarified some of the issues
  10
       that had previously concerned the Court. These were things that I could not accomplish
  11
       with Mr. Hinze.
  12
             20.       In total, the deal with Simpson, of which the Former CRO was the chief
  13
       negotiator, allowed the Former CRO to turn over $1,818,343.54 in cash for the benefit
  14
       of creditors.
  15
             21.       During the pendency of the Chapter 11 proceedings and while I was
  16
       working to sell the Debtor’s assets, I was also cognizant of my responsibility to
  17
       preserve the value of the business in the prospective sale, which required that a balance
  18
       be struck between shutting down operations to conserve cash and maintaining the value
  19
       of the customer base and goodwill which were valuable assets in the prospective
  20
       acquisition. To that end, I directed that operations be reduced to a minimum, while
  21
       maintaining the skeletal operations necessary to allow Debtor to collect on its accounts
  22
       receivable and to preserve Debtor’s customer base and goodwill which were integral
  23
       to its value to prospective purchasers. To do so effectively, I worked daily with the
  24
       Debtor’s line managers and manager of Human Resources in a constant dialogue on
  25
       how to minimize the number of employees and on what could be effectively outsourced
  26
       to Simpson.
  27

  28



                                                     6
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
Case 17-06078-MM7      Filed 04/06/20   Entered 04/06/20 17:19:03     Doc 395     Pg. 7 of 7


   1
             22.    Attached hereto as Exhibit F is a true and correct copy of my Report of
   2
       Tasks Performed for the period of December 26, 2017 through January 31, 2018, which
   3
       was filed with the Court as Docket No. 230-1.
   4
             23.    Attached hereto as Exhibit G is a true and correct copy of my Report of
   5
       Tasks Performed for February and March of 2018.
   6
             24.    Every action I took in my role as CRO, both before and after my formal
   7
       appointment, was done using the best of my business judgment exercised for the sole
   8
       purpose of maximizing the value of the estate for the creditors’ benefit.
   9

  10      I declare under penalty of perjury that the forgoing is true and correct.

  11
          Executed in the County of San Diego, State of California, on the 6th day of April,
  12      2020.
  13

  14

  15
                                                                RICHARD FEFERMAN
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



                                                     7
                    DECLARARTION OF RICHARD FEFERMAN ISO OPPOSITION TO MOTION TO DISGORGE
       Error! Unknown document property name.
